DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021, 11/12/2020 and 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baldassara (US 8,430,457 B2). 
Regarding claims 1 and 19, Baldassara discloses an assembly (figs. 1-5) comprising: 
a rotor drive key (1) configured to be positioned over a wheel boss (15) of a wheel (11), wherein the rotor drive key defines a support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1); 
a fastener (7) configured to extend through the wheel boss (15) and the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) in a substantially axial direction of the wheel (11) when the rotor drive key (1) is positioned over the wheel boss (15), wherein a fastening section (note the left end portion of the fastener 7 as shown in fig. 4) of the fastener extends beyond the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) when the fastener extends through the wheel boss and the support member; and 
a fastening member (8, 9) configured to engage with the fastening section.
Re-claim 2, Baldassara discloses the fastening member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) is configured to threadably engage with the fastening section (note the left end portion of the fastener 7 as shown in fig. 4).
Re-claim 3, Baldassara discloses the rotor drive key (1) defines a trough (note the channel 2 shown in fig. 1) configured to surround at least some part of the fastening member (7) when the fastener extends through the support member and the fastening member engages the fastening section.
Re-claim 6, Baldassara discloses the rotor drive key (1) is configured to cantilever from one or more of the fastener (7), the fastening member (8, 9), the wheel boss (15), or the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) in the substantially axial direction of the wheel when the rotor drive key is positioned over the wheel boss and the fastener extends through the wheel boss and the support member.
Re-claim 7, Baldassara discloses the fastening member (7-9) comprises a first side and a second side opposite the first side, and wherein the rotor drive key is configured to contact the first side and the second side when the fastener extends through the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) and the fastening member engages the fastening section.
Re-claim 8, Baldassara discloses the fastening member (8, 9) comprises a member bearing surface (note the left surface of the head portion of the fastener 7 as shown in fig. 5) and the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) comprises a support bearing surface (note the right surface of the axially extended portion 5 of the key 1 as shown in fig. 4), and wherein the member bearing surface is configured to contact the support bearing surface when the fastener extends through the support member and the fastening member engages the fastening section.
Re-claim 9, Baldassara discloses the wheel (11) defining an interior surface and comprising the wheel boss (15) along the interior surface, wherein: the wheel boss (15) defines a boss aperture, and the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) defines a support member aperture, wherein, when the rotor drive key (1) is positioned over the wheel boss, the fastener (7) is configured to extend through the boss aperture and the support member aperture, and wherein the support member aperture is configured to be aligned with the boss aperture when the fastener extends through the boss aperture and the support member aperture (note fig. 4).
Re-claims 10 and 20, Baldassara discloses the wheel (11) defining an interior surface and comprising the wheel boss (15) along the interior surface, wherein the wheel boss (15) comprises a pair of opposite sides (note the inner portion of the boss aperture and the right side of the boss 15 as shown in fig. 4), and wherein the rotor drive key (1) defines a trough configured to surround at least some portion of each of the opposite sides when the rotor drive key is positioned over the wheel boss (note the outer surface and the shoulder surface of the support member of the rotor drive key 1 engaged with the inner portion of the boss aperture and the right side of the boss 15 as shown in fig. 4).
Regarding claim 12, Baldassara discloses an assembly (figs. 1-5) comprising: 
a vehicle wheel (11) comprising a wheel boss (15) defining a boss aperture (note the through hole); 
a rotor drive key (1) configured to position over the wheel boss, wherein the rotor drive key comprises a support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) defining a support member aperture (note the through hole of the axially extended portion 5 of the key 1) configured to align with the boss aperture in a substantially axial direction of the wheel; 
a fastener (7) comprising a fastener head at a first end (note the left end portion of the fastener 7 as shown in fig. 4) and fastening section at a second end (note the right end portion of the fastener 7 as shown in fig. 4), the fastener (7) configured to extend through the boss aperture and the support member aperture such that the wheel boss (15) is in between fastener head (note the left end portion of the fastener 7 as shown in fig. 4) and the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1), and such the fastening section (note the right end portion of the fastener 7 as shown in fig. 4) extends beyond the support member aperture; and 
a fastening member (note the extended sections of the fastener 7) configured to engage with the fastening section to secure the fastener in place relative to the rotor drive key.
Re-claim 13, Baldassara discloses the rotor drive key (1) is cantilevered from one or more of the fastener (7), the fastening member, the wheel boss (15), or the support member (note the radially extended portion adjacent to the axially extended portion 5 of the key 1) in a substantially axial direction of the vehicle wheel.
Re-claim 14, Baldassara discloses the rotor drive key defines a trough (note the channel 2 shown in fig. 1) configured to surround at least some part of the fastening member (7) when the rotor drive key is positioned over the wheel boss and the fastener extends through the support member aperture and the boss aperture.
Re-claim 17, Baldassara discloses the fastening member (9) is configured to threadably engage with the fastening section (note the left end portion of the fastener 7 as shown in fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldassara (US 8,430,457 B2) in view of Lehmann et al. (US 6,808,050 B2).
Re-claims 11 and 18, Baldassara discloses all claimed limitations as set forth above but fails to disclose a locking mechanism configured to rotationally lock the fastener relative to the rotor drive key when the fastener extends through the support member and the fastening member engages the fastening section.  However, Lehmann et al. discloses a fastening components comprising a L-shaped retaining bracket (22 in fig. 3) having threaded hole.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application was made to modify the fastening members (7, 8) of Baldassara as taught by Lehmann et al. will prevent the fastening members from coming loose.  

Allowable Subject Matter
Claims 4, 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657